DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a CON of 15/502,226 filed 02/07/2017 now PATENT 10635171. 
15/502,226 is a 371 of PCT/JP2015/066387 06/05/2015 which claims foreign priority from JAPAN 2014-184108 filed 09/10/2014. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 and 02/26/2021 are considered and attached. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



6.	Claim(s) 1-2, 7-8 14-18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Alsio (US2005/0179644A1, hereinafter as, Alsio). 
In regards to claims 1, 17-18, Alsio  discloses a system (fig. 7), An information processing method comprising: a controller (fig. 7, device 10) comprising: a grip member (fig.1, the body of the device where the fist is holding the device 24, 22, 14 comprises a grip member); at least two sensors placed with the grip member and configured to detect a state of a finger curl of each finger of a plurality of fingers (sensors 118 or 120, fig. 7, each measure an angle of the finger curl, para 0027, figs. 5-6); an operable element placed with the grip member and configured to detect an operation by a finger different from the plurality of fingers (either of the buttons 63 or 65 as operable elements, fig.3, which can be pressed by finger from the other hand); and first circuitry configured to transmit, to an external apparatus, a detection result from the at least two sensors and a detection result from the operable element (fig.7, communication unit 129 transmits sensors and buttons data to the external computing or control device 132); and the external apparatus (fig. 7, computing or control device 132) comprising: second circuitry configured (fig.7, communication unit 130) to: receive the detection result of the at least two sensors and the detection result of the operable element from the controller (communication unit 130 receives all the transmitted sensor or button data from device 10, para 0031, fig.7); and issue a command based on the received detection results (fig. 7, para 0031, and then command signals are sent via communication unit 130 to a computing device 132 such as a computer, PDA, telephone or any other target device). 
In regards to claim 2, Alsio discloses the system according to claim 1, wherein the at least two sensors are further configured to detect at least two of an index finger, a middle finger, a ring finger or a little finger, and wherein the operable element is further configured to detect an operation by a thumb (fig.3, fig.7, all of these fingers are detected by at least two sensors 118 or 120 and the operation or an input on the buttons such as 63, 65 made by a thumb is also detected, para0040 and para 0043). 
In regards to claim 7, Alsio discloses the system according to claim 1, wherein the operable element includes a stick, a wheel, a push button, a select lever, or a grip button (fig.3, 63, 65 are buttons).
In regards to claim 8, Alsio discloses the system according to claim 1, wherein the controller further comprises another operable element placed with the grip member (fig.3, buttons 63, 65). 
In regards to claim 14, Alsio discloses the system according to claim 1, further comprising a motion sensor that detects a motion of a hand (para 0024, the board 46 may be used to register movements of the fingers of the hand 12 and movements of the hand both as translations and as rotations). 
In regards to claim 15, Alsio discloses the system according to claim 14, wherein the first circuitry is further configured to transmit a detection result from the motion sensor to the external apparatus, and wherein the second circuitry is further configured to receive the detection result of (fig.7, para 0024, movements of hands/fingers are transmitted from communication unit 129/131 and received by the communication unit 130). 
In regards to claim 16, Alsio discloses the system according to claim 14, wherein the motion sensor includes at least one of an acceleration sensor or a gyro sensor (only one limitation of acceleration sensor is read. Para 0023, other sensors than strain gauges may also be used in the system. These may register movements or accelerations depending upon the sensor technique that is used. As an example, the device can be equipped with one or several accelerometers). 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsio in view of EL Fadili (US2009/0322673A1, hereinafter as, Fadili) in view of LEVESQUE et al., (US2016/0019762A1, hereinafter as, LEVESQUE).
In regards to claim 12, Alsio discloses the system according to claim 1, Alsio does not disclose wherein the controller further comprises an output device that outputs a result of a process based on a shape of the finger, wherein the output device includes a vibrator that transmits a vibration to a fingertip or a palm of a hand.  
EL Fadili discloses wherein the controller further comprises an output device that outputs a result of a process based on a shape of the finger (para 0099, FIG. 4a shows the CCD finger image and the group of pixels 41 representing the finger profile (shape)).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use EL Fadili’s teachings of the finger shape processing using image pixel data in Alsio’s invention in order to identify the finger, para 0099, thus the system can identify the group of edge-pixels delimiting the finger profile 42 on FIG. 4b. FFTT system, by comparing two successive finger profile images, tracks the finger movement and determines its new position on the image.
Alsio and EL Fadili do not disclose wherein the output device includes a vibrator that transmits a vibration to a fingertip or a palm of a hand. 
LEVESQUE discloses wherein the output device includes a vibrator that transmits a vibration to a fingertip or a palm of a hand (para 0062, haptics feedback is generated to fingers of the users, figs.3-4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use LEVESQUE’s teachings in Alsio and EL Fadili’s invention in order to provide haptic feedback to the user.
10.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsio, EL Fadili, and LEVESQUE and further in view of Franklin (US Patent Number 5388992, hereinafter as, Franklin).  
In regards to claim 13, Alsio as modified by EL Fadili and LEVESQUE discloses the system according to claim 12, 
Alsio as modified by EL Fadili and LEVESQUE does not disclose wherein the vibrator includes a low-frequency vibrator that transmits a low-frequency vibration to the fingertip and the palm of the hand, and a high-frequency vibrator that transmits a high-frequency vibration to the fingertip and the palm of the hand. 
Franklin discloses, albeit in a different environment, wherein the vibrator includes a low-frequency vibrator that transmits a low-frequency vibration to the fingertip and the palm of the hand, and a high-frequency vibrator that transmits a high-frequency vibration to the fingertip and the palm of the hand (figs. 1-2, tangential rotary low frequency vibrations are coupled to housing 21 from small motor 30 while the high frequency transducer 35 vibrates normal to the surface of housing 21, but isolated from it by suspension gasket 37. The user is able to differentiate between the two vibration sources on his skin because the high frequency vibrations are near his fingertips while the low frequency vibrations are applied over the entire front of his hand). 
It would have been obvious to one of ordinary skills in the art, before the effective filing of the invention, to use Franklin’s teachings of the use of low and high frequency generation so as to provide user feedback on fingers and palm portions. Further it also would have been obvious to mount the low-frequency vibrator at a position closer to an index finger, and mount the high-frequency vibrator at a position closer to a little finger as Franklin discloses the user is able to differentiate between the two vibration sources on his/her skin because the high frequency vibrations are near his/her fingertips while the low frequency vibrations are applied over the entire front of his/her hand.
11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsio in view of LEVESQUE.
In regards to claim 5, Alsio discloses the system according to claim 1, Alsio does not disclose wherein the external apparatus is a head-mounted display. 
LEVESQUE discloses Alsio does not disclose wherein the external apparatus is a head-mounted display (fig.1, system 100 can be a head mounted display para 0045). 

LEVESQUE teachings in order to integrate the wearable ring sensor device with the Head Mounted Display for user inputs and manipulation.
In regards to claim 3, Alsio discloses the system according to claim 2, 
Alsio does not disclose wherein the second circuitry is further configured to issue the command based on a combination of: a detected state of a finger curl of the at least two of the index finger, the middle finger, the ring finger, or the little finger; and the detected operation by the thumb.
Allowable Subject Matter
12.	Claims 4, 6, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. The system according to claim 3, none of the prior arts of record discloses either in combination or taken alone “wherein the second circuitry is further configured to issue the command in a case that the operation by the thumb is detected by the operable element after a predetermined hand sign is detected by the at least two sensors.” 
6. The system according to claim 5, none of the prior arts of record discloses either in combination or taken alone “wherein the head-mounted display is configured to, based on an attitude of a hand detected by the controller and an attitude of the head-mounted display detected by the head-mounted display, display an image of a virtual hand at a position corresponding to an actual position of the hand having the controller in an image of a virtual space.” 

10. The system according to claim 8, none of the prior arts of record discloses either in combination or taken alone “wherein the another operable element includes a stick, a wheel, a push button, a select lever, or a grip button.”
11. The system according to claim 8, none of the prior arts of record discloses either in combination or taken alone “wherein the first circuitry is further configured to transmit a detection result from the another operable element to the external apparatus, and wherein the second circuitry is further configured to receive the detection result of the another operable element from the controller.” 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627